DETAILED ACTION
This office action in response to the above identified patent application with regards to the election filed on 1/18/2021.  Claims 1-20 are currently pending. Claims 3, 7-11 and 18-20 are withdrawn. Claims 1-2, 4-6, and 12-17 are examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Species II (covered by Figure 3) in the reply filed on 1/18/2021 is acknowledged. Claim 11 was withdrawn per the reply.
Claims 3, 7-10 and 18-20 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 	Regarding Claim 3, the unitary metal body of Figure 3 does not have a “U-shape section”, Figure 3 has a lip portion (32A) which is not U-shaped. In the specification the “U-shape section” is only referred to with regards to Figure 2 (Species I).
Regarding Claim 10, the unitary metal body of Figure 3 does not have a “U-shape section” or “L-shape section”, Figure 3 has a lip portion (32A) which is not U-shaped or L-shaped. In the specification the “U-shape section” is only referred to with regards to Figure 2 (Species I) and “L-shape section” is only referred to with regards to Figure 5.


Claim Objections
Claim 1 objected to because of the following informalities:  “the assembly” in line 2 should read --the ring assembly--.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “annular end body” of Claims 1 and 13 must be shown in Figure 3 or the feature(s) canceled from the claim(s).  No new matter should be entered. (Examiners Note: Regarding Figure 3 the description only mentions “annular end body” in ¶ 23 and does not provide a reference number, see 112(B) examiners note regarding claim 4 for a potential claim amendment to overcome this drawing objection).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-6, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an expansion joint between the ring assembly and the inner skin”; however the expansion joint is claimed as part of “the ring assembly comprising” which makes the structure recursive and therefore indefinite.
Claim 13 recites “an expansion joint between the ring assembly and the inner skin”; however the expansion joint is claimed as part of “the ring assembly comprising” which makes the structure recursive and therefore indefinite.
Claim 4 recites “wherein the annular end body includes a metal ring, and at least one end member of ceramic matrix composite”. It is not clear what the structure of the metal ring is or comprises. It appears that the metal ring is a name given to at least a portion of the annular end body; however this is not clear. There is no reference number for “annular end body” for the elected species (Figure 3). Paragraph 23 states “The ring assembly 30 has an annular end body that may be constituted of a metal ring 31, with an inner projecting portion 32 and an outer projecting portion 33, and of one or more end member 34.” It is not clear if the annular end body is the metal ring, or if the annular end body is the metal ring with an inner projection portion and an outer portion and one or more end members. Based on the claim language including “and at least one end member of ceramic matrix composite” it appears the annular end body comprises a metal ring with an inner projecting portion and an outer projecting portion, and at least one or more end members. This raises the issue that claim 4 depends from claim 1 which has a ring assembly comprising an annular end body, a first projection portion, and a second projecting portion as separate components. Thus the meets and bounds of “an annular end body” and “a metal ring” are not clear as it is not clear if “a first projection portion” and “a second projection portion” of Claim 1 are part of the metal ring. (Examiner Note: Since “annular end body” is not in the elected species figure 3 one possible solution is to amend the claims to not include “annular end body” and instead use “metal ring” as the specification and figures provide support for the metal ring, the specification regarding the elected species only mentions “annular end body” in the excerpt from paragraph 23.)
Claim 15 recites “wherein the annular end body includes a metal ring, and at least one end member of ceramic matrix composite”. It is not clear what the structure of the metal ring is or comprises. It appears that the metal ring is a name given to at least a portion of the annular end body; however this is not clear. There is no reference number for “annular end body” for the elected species (Figure 3). Paragraph 23 states “The ring assembly 30 has an annular end body that may be constituted of a metal ring 31, with an inner projecting portion 32 and an outer projecting portion 33, and of one or more end member 34.” It is not clear if the annular end body is the metal ring, or if the annular end body is the metal ring with an inner projection portion and an outer portion and one or more end members. Based on the claim language including “and at least one end member of ceramic matrix composite” it appears the annular end body comprises a metal ring with an inner projecting portion and an outer projecting portion, and at least one or more end members. This raises the issue that claim 15 depends from claim 13 which has a ring assembly comprising an annular end body, a first projection portion, and a second projecting portion as separate components. Thus the meets and bounds of “an annular end body” and “a metal ring” are not clear as it is not clear if “a first projection portion” and “a second projection portion” of Claim 1 are part of the metal ring. (Examiner Note: Since “annular end body” is not in the elected species figure 3 one possible solution is to amend the claims to not include “annular end body” and instead use “metal ring” as the specification and figures provide support for the metal ring, the specification regarding the elected species only mentions “annular end body” in the excerpt from paragraph 23.)
Claim 13 recites “a double-skin construction for at least part of the inner liner and/or the outer liner” and later “the first projecting portion operatively connected to the inner skin” and “the second projecting portion connected to the outer skin”. Since and/or is used in the claim it is not clear what is claimed in the event of “and”. That is are two ring assemblies required which meet the claimed limitations for the respective inner liner and outer liner. And if only one ring assembly is required which inner skin and outer skin are referenced since there would be two of each. 
Claims not specifically addressed above are rejected for their dependence on a claim rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom et al. (US 9,976,746).
Regarding Claim 1: Bloom discloses a ring assembly for holding a double-skin combustor liner having an inner skin (Annotated Figure I) of ceramic matrix composite (Col 6 Lines 16-18) and an outer skin (Annotated Figure I), the assembly comprising:
an annular end body (Annotated Figure I), 

a second projecting portion (Annotated Figure I) projecting relative to the annular end body at least partially in the axial direction, the second projecting portion configured for supporting the outer skin (the second projection portion is physical structure that is capable of supporting the outer inner skin), 
the first and second projecting portions radially spaced apart to provide a radial spacing between the inner skin and the outer skin (Annotated Figure I), and
an expansion joint (Annotated Figure I) between the ring assembly and the inner skin configured to permit motion resulting from a variation in thermal expansion between the inner skin and the ring assembly (the structure of the expansion joint would not be capable of stopping thermal expansion, therefore it would permit the relative motion of thermal expansion).

    PNG
    media_image1.png
    708
    1360
    media_image1.png
    Greyscale

Annotated Figure I

Regarding Claim 2: Bloom discloses the ring assembly as discussed regarding claim 1. Bloom further discloses wherein the annular end body, the first projecting portion and the second projecting portion are concurrently formed of a unitary annular metal body (Annotated Figure I, and Col 6 Lines 38-39).  

Regarding Claim 12: Bloom discloses the ring assembly as discussed regarding claim 1. Bloom further discloses holes in the annular end body (Annotated Figure II) adapted to be in fluid communication with an annular space (Annotated Figure I) between the inner skin and the outer skin. 

    PNG
    media_image2.png
    615
    733
    media_image2.png
    Greyscale

Annotated Figure II

Regarding Claim 13: Bloom discloses a combustor (Figure 3) for a gas turbine engine (Figure 1) comprising: 
an inner liner (102 and 142) and an outer liner (108 and 142) concurrently defining at least one combustor chamber (114, See Fig 3); 
a double-skin construction for at least part of the inner liner and/or the outer liner, the double-skin construction having an inner skin (142) of ceramic matrix composite (Col 6 Lines 16-18) and an outer skin (102), with an annular space therebetween (Annotated Figure I); 
a ring assembly comprising an annular end body (Annotated Figure I), a first projecting portion projecting (Annotated Figure I) relative to the annular end body at least partially in an axial direction (Annotated Figure I), the first projecting portion operatively connected to the inner skin (Annotated Figure I, connected as part of the same assembly), a second projecting 

Regarding Claim 14: Bloom discloses the ring assembly as discussed regarding claim 13. Bloom further discloses wherein the annular end body, the first projecting portion and the second projecting portion are concurrently formed of a unitary annular metal body (Annotated Figure I, and Col 6 Lines 38-39).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom.

Regarding Claim 4: Bloom discloses the ring assembly as discussed regarding claim 1. Bloom further discloses wherein the annular end body includes a metal ring (the first projecting portion and the second projecting portion and the annular end body as indicated in the Annotated Figure I) , and at least one end member (206).
	Bloom does not disclose wherein the at least one end member is made of ceramic matrix composite.
	Bloom teaches that components of gas turbine combustors can be made of ceramic matrix components.
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the at least one end member of Bloom of ceramic matrix composite to withstand extreme temperatures (Bloom Col 1 Lines 26-34).
Regarding Claim 5: Bloom discloses the ring assembly as discussed regarding claim 4. Bloom further discloses wherein the at least one end member of ceramic matrix composite is an annular end member (206 is annular) supported by the metal ring (Annotated Figure I).
Regarding Claim 6: Bloom discloses the ring assembly as discussed regarding claim 4. Bloom further discloses wherein the inner skin is supported between the first projecting portion 

Regarding Claim 15: Bloom discloses the ring assembly as discussed regarding claim 13. Bloom further discloses wherein the annular end body includes a metal ring (the first projecting portion and the second projecting portion and the annular end body as indicated in the Annotated Figure I) , and at least one end member (206).
	Bloom does not disclose wherein the at least one end member is made of ceramic matrix composite.
	Bloom teaches that components of gas turbine combustors can be made of ceramic matrix components.
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the at least one end member of Bloom of ceramic matrix composite to withstand extreme temperatures (Bloom Col 1 Lines 26-34).
Regarding Claim 16: Bloom discloses the ring assembly as discussed regarding claim 15. Bloom further discloses wherein the at least one end member of ceramic matrix composite is an annular end member (206 is annular) supported by the metal ring (Annotated Figure I).
Regarding Claim 17: Bloom discloses the ring assembly as discussed regarding claim 15. Bloom further discloses wherein the inner skin is supported between the first projecting portion and the at least one end member of ceramic matrix composite (Annotated Figure I, a portion of the inner skin is positioned between the first projecting portion and the at least one end .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thackway (US-10139108-B2) teaches cooling holes from annular spaces between walls.
Clemen (US-9447973-B2) teaches a double walled combustor having a trailing edge with holes.
Commaret (US-4901522-A) teaches a double walled combustor, wherein the end portions is supported by protrusions.
Chang (US-20160313004-A1) teaches a double walled combustor.
Mulcaire (US-20190218924-A1) teaches the trailing edge of a double walled gas turbine combustor, which has protrusions.
Dillard (US-20200124281-A1) teaches a double walled gas turbine combustor.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741